19-12226-scc          Doc 336        Filed 09/19/19 Entered 09/19/19 15:31:47                 Main Document
                                                   Pg 1 of 12


    UNITED STATES BANKRUPTCY COURT                               Hearing Date: September 26, 2019
    SOUTHERN DISTRICT OF NEW YORK                                Hearing Time: 11:00 a.m.
    ------------------------------------------------------   x
                                                             :
    In re                                                    :           Chapter 11
                                                             :
    STEARNS HOLDINGS, LLC, et al.,                           :           Case No. 19-12226 (SCC)
                                                             :
                                        Debtors.             :           Jointly Administered
                                                             :
    ------------------------------------------------------   x


                  OBJECTION OF UNITED STATES TRUSTEE TO AMENDED
               DISCLOSURE STATEMENT FOR AMENDED JOINT CHAPTER 11
                PLAN OF REORGANIZATION OF STEARNS HOLDINGS, LLC,
                 ET AL., PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY
                                       CODE


TO:         THE HONORABLE SHELLEY C. CHAPMAN,
            UNITED STATES BANKRUPTCY JUDGE:

            William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), hereby submits this objection to the Amended Disclosure Statement for the Amended

Joint Plan of Reorganization of Stearns Holdings, LLC and Its Debtor Affiliates (the “Disclosure

Statement” and the “Plan”). ECF Nos. 318, 319. In support thereof, the United States Trustee

respectfully states:

                                               I. INTRODUCTION

            The Disclosure Statement should not be approved because it fails to provide creditors

with sufficient information to allow them to make an informed choice as to whether to approve

or reject the Plan. 1 ECF No. 318. Specifically, the Disclosure Statement provides that the

unsecured creditors in Classes 4 and 5 will be paid in full, but without interest. Despite the


1
 The United States Trustee filed an Objection to the Original Disclosure Statement (see ECF No. 223) and those
objections – to the extent not resolved - have been preserved in connection with the Confirmation Hearing on the
Plan.
19-12226-scc     Doc 336      Filed 09/19/19 Entered 09/19/19 15:31:47             Main Document
                                            Pg 2 of 12


proposal to pay these two classes of creditors without interest, they have been designated by the

Debtors as unimpaired and as such not entitled to vote to on the Plan. The designation of these

creditors as unimpaired conflicts with the decisional law holding that failure to pay postpetition

interest to unsecured creditors -- regardless of whether the debtor is insolvent or solvent --

renders the class of creditors as impaired. Accordingly, the Debtors must provide sufficient

information in the Disclosure Statement so that interested creditors can understand and evaluate

the chance for confirmation of a Plan that does not allow unsecured creditors in Classes 4 and 5

to vote for or against the Plan.

        Furthermore, the Plan improperly provides for the Debtors to pay the fees and expenses

of unretained professionals. The Disclosure Statement does not articulate the legal basis for the

Debtors’ position that these cases can be confirmed by this Court despite provisions in the Plan

that are not authorized by either the Bankruptcy Code or appropriate case law. Without this

information, interested creditors will lack adequate information to evaluate properly the Plan.

                                      II. BACKGROUND

        A.     General Background

        1.     On July 9, 2019 (the “Petition Date”), the Debtors commenced voluntary cases

under chapter 11 of the Bankruptcy Code. ECF No. 1.

        2.     The United States Trustee has not appointed an official committee of unsecured

creditors.

        3.     Stearns sold its loan servicing portfolio in January 2018. Declaration of Stephen

Smith in Support of Chapter 11 Petitions and First Day Motions, ECF No. 3, ¶¶ 8-12.

        4.     Funds managed by Blackstone’s private equity group own approximately 70% of

the interests in the Debtors, while Mr. Glenn Stearns, the Debtors’ founder, owns approximately

29%. Smith Decl., ¶ 13.


                                                  2
19-12226-scc     Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47            Main Document
                                           Pg 3 of 12


        5.      On August 8, 2012, Stearns Holdings sold $250 million of senior secured notes

maturing on August 15, 2020 and having a fixed annual interest rate of 9.375% (the “Secured

Notes”). Id. at ¶ 15.

        6.      After repurchases of the Secured Notes, on the Petition Date, the outstanding

balance of the Secured Notes was $183 million. Id. at ¶ 17.

        7.      On or about the Petition Date, various funds affiliated with Pacific Investment

Management Company LLC (“PIMCO”) collectively owned approximately 67% of the

outstanding principal balance of the Notes. Id. at ¶ 17.

        8.      On August 1, 2019, the Court entered the Final DIP Cashflow Order, which inter

alia provided that the Secured Notes Indenture Trustee’s and PIMCO’s professional fees would

be paid provided that the foregoing parties did not take any position adverse to the Debtors,

including, but not limited to contesting the Debtors’ disclosure statement or the confirmation of

the Debtors’ plan of reorganization. ECF No. 209, ¶ 15(c).

        B.      Plan and Disclosure Statement

        9.      On the Petition Date, the Debtors filed the Plan (the “Original Plan”) and

Disclosure Statement (the “Original Disclosure Statement”). ECF Nos. 30 and 31, respectively.

        10.     On August 9, 2019, the United States Trustee filed his objection the Disclosure

Statement for the Joint Plan of Reorganization of Stearns Holdings, LLC and Its Debtor

Affiliates (the “Disclosure Statement Objection”). ECF No. 31.

        11.     On August 19, 2019, the Debtors filed the Notice of Filing of Revised Disclosure

Statement and Ballot with Respect to the Joint Chapter 11 Plan of Reorganization of Stearns

Holdings, LLC, et al. and Cancellation of Disclosure Statement Hearing (ECF No. 236). The




                                                 3
19-12226-scc     Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47            Main Document
                                           Pg 4 of 12


Revised Disclosure Statement and Ballot incorporated language changes that were agreed upon

with the United States Trustee.

       12.     On August 22, 2019, the Court entered the Order (I) Approving the Disclosure

Statement (the “Original Disclosure Statement”); (II) Scheduling Hearing on Confirmation of the

Plan (the “Original Plan”); (III) Establishing Deadlines and Procedures for Filing Objections to

Confirmation of the Plan; (IV) Establishing Deadlines and Procedures for Voting on the Plan;

(V) Approving Solicitation Procedures; (VI) Establishing Procedures for Tabulation of Votes;

and (VII) Granting Related Relief (Docket No. 255).

       13.     On September 11, 2019, the Debtors filed (i) a Notice of Cancellation of Auction

(ECF No. 314); (ii) a Motion for Order (I) Authorizing Entry into the Restructuring Support

Agreement (the “RSA”); and (II) Granting Related Relief (ECF No. 317); (iii) a Notice of Filing

of Amended Joint Chapter 11 Plan of Reorganization of Stearns Holdings, LLC et al. (ECF No.

318); and (iv) a Notice of Filing of Amended Disclosure Statement with Respect to the Amended

Joint Chapter 11 Plan of Reorganization of Stearns Holdings, LLC et al. (ECF No. 319).

       14.     The Plan retains all the same classes that were in the Original Plan with only one

impaired class -- this time, only Class 2, Notes Secured Claims (instead of Class 4, Go-Forward

Trade Claims) – are entitled to vote. The Debtors assert that every affected party is receiving

better treatment under the Plan than they would have received under the Original Plan.

       15.     Under the Plan, holders of unsecured claims in both Class 4 (“Go-Forward Trade

Claims”) and Class 5 (“General Unsecured Claims”) will be paid in full, without interest, and

listed as unimpaired. In contrast, under the Original Plan, holders of Go-Forward Trade Claims

were intended to receive distributions equal to 95% of their allowed Go-Forward Trade Claims,

while General Unsecured Claims would not have received any distributions at all on account of




                                                4
19-12226-scc    Doc 336      Filed 09/19/19 Entered 09/19/19 15:31:47              Main Document
                                           Pg 5 of 12


their allowed claims. The only voting class under the Plan, Class 2 (Notes Secured Claims), will

receive an increased recovery under the Plan compared to the stalking-horse bidder under the

Original Plan. ECF No. 319.

       16.     The Plan contains broad injunction, release and exculpation provisions, which are

copied in the Disclosure Statement pp. 19-21. Plan, Art. IX.

       17.     In Section 1.133, the Plan defines a Releasing Party (with blacklined changes) as

follows:

               Releasing Parties means, collectively: (a) the DIP Credit Parties; (b) the
       Creditors’ Committee, if any, and each of its members in their capacity as such;
       (c) each holder of a Claim voting to accept the Plan; (d) each holder of a Claim
       abstaining from voting or voting to reject the Plan, unless such holder elects to opt
       out of the releases contained in Section 9.3 by checking the box on its timely
       submitted applicable Ballot; (e) the Plan Sponsor; (f) BlackstoneConsenting
       Equity Holders; (f) the Consenting Noteholders; (g) the Indenture Trustee; and
       (gh) with respect to each of the foregoing clauses (a) through (fg), to the fullest
       extent permitted by law, such Person’s Related Parties, in each case in their
       capacity as such. For the sake of clarity, the Releasing Parties identified in items
       (c) and (d) above shall not include Persons in Classes 1, 2, 3, 4, 5, 6, 7, 8, 9, andor
       10 that are presumed to either accept the Plan or reject the Plan and/or such
       Persons’ Related Parties.

       18.     A new provision, Section 2.2(d), was added to the Plan and provides as follows:

               Fees and Expenses Pursuant to RSA. The Debtors shall pay all reasonable
       and documented fees and expenses that were incurred in connection with the
       Chapter 11 Cases or otherwise in connection with the restructuring of the
       Company, whether incurred pre- or post- petition, by (a) one primary counsel and
       one financial advisor for all Consenting Equity Holders; (b) one primary counsel
       and one financial advisor for Pacific Investment Management Company LLC
       (“PIMCO”); and (c) (i) the Indenture Trustee, and (ii) one primary counsel for the
       Indenture Trustee, in accordance with the terms of the RSA (as applicable),
       without the need of such parties to file fee applications with the Bankruptcy Court
       or motions seeking payment of such fees as administrative claims pursuant to
       Bankruptcy Code section 503(b), or the need for approval of the Bankruptcy
       Court. Such fees and expenses shall be paid (i) on the Effective Date, with respect
       to fees and expenses evidenced by invoices received by the Debtors at least 10
       calendar days prior to the Effective Date, and (ii) as soon as practicable upon
       receipt, but in no event later than 10 calendar days from the date of receipt, with
       respect to fees and expenses evidenced by subsequent invoices.



                                                 5
19-12226-scc     Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47             Main Document
                                           Pg 6 of 12



                                      II.       DISCUSSION

       A.      The Governing Law

       Section 1125 of the Bankruptcy Code provides that a disclosure statement must contain

“adequate information” describing a confirmable plan. 11 U.S.C. § 1125. The Bankruptcy Code

defines “adequate information” as: Information of a kind, and in sufficient detail, as far as is

reasonably practicable in light of the nature and history of the debtor and the condition of the

debtor’s books and records, including a discussion of the potential material Federal tax

consequences of the plan to the debtor, any successor to the debtor, and a hypothetical investor

typical of the holders of claims or interests in the case, that would enable such a hypothetical

reasonable investor of the relevant class to make an informed judgment about the plan . . . . 11

U.S.C. § 1125(a)(1); see also Momentum Mfg. Corp. v. Employee Creditors Comm. (In re

Momentum Mfg. Corp.), 25 F.3d 1132, 1136 (2d Cir. 1994); In re Adelphia Commc’ns Corp.,

352 B.R. 592, 596 (Bankr. S.D.N.Y. 2006); Kunica v. St. Jean Fin., Inc., 233 B.R. 46, 54

(S.D.N.Y. 1999). To be approved, a disclosure statement must include sufficient information to

apprise creditors of the risks and financial consequences of the proposed plan. See In re McLean

Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987) (“substantial financial information with

respect to the ramifications of any proposed plan will have to be provided to, and digested by,

the creditors and other parties in interest in order to arrive at an informed decision concerning the

acceptance or rejection of a proposed plan”).

       Although the adequacy of the disclosure is determined on a case-by-case basis, the

disclosure must “contain simple and clear language delineating the consequences of the proposed

plan on [creditors’] claims and the possible [Bankruptcy Code] alternatives . . . .” In re Copy

Crafters Quickprint, Inc., 92 B.R. 973, 981 (Bankr. N.D.N.Y. 1988). Section 1125 of the



                                                  6
19-12226-scc     Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47             Main Document
                                           Pg 7 of 12


Bankruptcy Code is biased towards more disclosure rather than less. See In re Crowthers McCall

Pattern, Inc., 120 B.R. 279, 300 (Bankr. S.D.N.Y. 1990). The “adequate information”

requirement merely establishes a floor, and not a ceiling for disclosure to voting creditors.

Adelphia, 352 B.R. at 596 (citing Century Glove, Inc. v. First American Bank of New York, 860

F.2d 94, 100 (3d Cir. 1988)). Once the “adequate disclosure” floor is satisfied, additional

information can go into a disclosure statement too, at least so long as the additional information

is accurate and its inclusion is not misleading. Adelphia, 352 B.R. at 596.

       In short, the purpose of the disclosure statement is to give creditors enough information

so that they can make an informed choice of whether to approve or reject the debtor’s plan. In re

Duratech Indus., 241 B.R. 291, 298 (Bankr. E.D.N.Y. 1999), aff’d, 241 B.R. 283 (E.D.N.Y.

1999). The disclosure statement must inform the average creditor as to what it is going to get

and when, and what contingencies there are that might intervene. In re Ferretti, 128 B.R. 16, 19

(Bankr. D.N.H. 1991). For the reasons set forth below, the Disclosure Statement does not

provide sufficient disclosures appropriate to the circumstances of these cases.

       B.      The Objections by the United States Trustee to the Original Plan
               and Original Disclosure Statement Are Preserved for Confirmation
               with Two Exceptions

       As noted in the Disclosure Statement, the United States Trustee’s disclosure statement

objections regarding Third-Party Releases and the “opt-out” mechanic are preserved for

Confirmation. ECF No. 319, p. 10. The Plan’s revisions renders the United States Trustee’s

Objection to Disclosure Statement with respect to the discriminatory treatment between the

creditors in Class 4 (“Go-Forward Trade Claims”) and Class 5 (“General Unsecured Claims”)

moot because each of those classes of creditors will receive a 100% distribution under the Plan.




                                                 7
19-12226-scc      Doc 336      Filed 09/19/19 Entered 09/19/19 15:31:47               Main Document
                                             Pg 8 of 12


        C.      The Court Should not Approve the Designation of Classes 4 and 5 as
                Unimpaired Where Postpetition Interest is Not Being Paid

        Classes 4 and 5 are incorrectly described in the Plan as unimpaired, and as such, are not

entitled to vote to accept or reject the Plan. However, courts have held that an unsecured creditor

that receives a 100% distribution without interest is impaired. See e.g., In re Amster Yard

Associates, 214 B.R. 122, 123 (Bankr. S.D.N.Y. 1997)(unsecured creditors that will receive

100% of their claims without also receiving post-petition interest are impaired); In re Seasons

Apts., Ltd. P’shp, 215, B.R. 953, 956, 960 (Bankr W.D. La. 1997)(Although Congress repealed

Sec. 1124(3) to reverse the result in In re New Valley Corp. 168 B.R. 73 (Bankr. D.N.J. 1994 )

wherein, a solvent debtor was permitted to treat the unsecured creditors as unimpaired without

the payment of interest, Congress, while aware of the distinction between insolvent and solvent

debtors chose to delete the entire section); In re Crosscreek Apartments, 213 B.R. 521, 535

(Bankr. E.D. Tenn. 1997)(“the deletion of subsection (3) from § 1124 means that . . . a class of

creditors which will receive payment in full upon the effective date of the plan is now impaired

within the meaning of the Bankruptcy Code.”); Equitable Life Ins. Co. Of Iowa v. Atlanta-

Stewart Partners (In re Atlanta-Stewart Partners), 193 B.R. 79, 82 (Bankr. N.D. Ga. 1996)(“a

class of creditors which will receive payment in full [without interest] upon the effective date of

the plan is impaired within the meaning of the Bankruptcy Code.”); but see contra In re PPI

Enters., 324 F.3d 197 (3d Cir. 2003). Accordingly, unless the two classes of unsecured creditors

in this case (i) receive post-petition interest, or alternatively (ii) are treated as impaired classes of

creditors entitled to vote to accept or reject the plan, the United States Trustee objects to the

description and treatment of the Class 4 and 5 unsecured creditors in the Disclosure Statement

and the Plan, respectively.




                                                    8
19-12226-scc     Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47            Main Document
                                           Pg 9 of 12


       D.      Payments to Unretained Professionals Under the RSA and/or the Plan
               May Not Be Made Absent Compliance with Section 503(b) of the
               Bankruptcy Code

       Section 2.2(d) of the Plan provides for the payment of professional fees and expenses (the

“Unretained Professional Fees”) to professionals not retained by the Bankruptcy Court. Neither

the Disclosure Statement nor the Plan specifies the authority upon which the Debtors rely in

support of the provisions in the Plan that direct those payments. However, it appears that that the

Debtors seek to pay the Unretained Professional Fees in accordance with Section 15 of the RSA.

       The Supreme Court has made clear that professionals seeking the reimbursement of their

fees and expenses from a debtor must first be retained under section 327 of the Bankruptcy

Code. Lamie v. United States Trustee, 540 U.S. 526, 538 (2004)(In order to be paid from estate

funds, a debtor’s counsel performing services during a Chapter 7 case must be retained by the

Chapter 7 trustee and approved by the Court). Creditors seeking reimbursement for payments

made to their respective professionals must move for such reimbursement under Section 503 of

the Bankruptcy Code. See infra In re Lehman Bros. Holdings, Inc., 508 B.R. 283, 289 (S.D.N.Y.

2014). An agreement by a debtor in a restructuring support agreement, however, to pay for the

fees and expenses of certain of its creditors’ unretained professionals does not pass muster under

the Bankruptcy Code.

       A restructuring support agreement is an agreement among a debtor and its significant

creditors reflecting the material terms and framework for the plan of reorganization. See Genco

Shipping and Trading Ltd., 509 B.R. 455, 460 (Bankr. S.D.N.Y. 2014). Approval of a

restructuring support agreement, however, does not guarantee that a plan embodying its terms

will be confirmed. Id. In re Residential Capital, LLC (“ResCap”), 2013 WL 3286198, at *2-3

(Bankr. S.D.N.Y. June 27, 2013). That issue is addressed at the confirmation hearing in a




                                                 9
19-12226-scc     Doc 336      Filed 09/19/19 Entered 09/19/19 15:31:47             Main Document
                                           Pg 10 of 12


distinct inquiry that examines whether the plan satisfies the applicable standard under the

Bankruptcy Code. Genco, 509 B.R. at 460 (citing ResCap, 2013 WL 3286198, at *2-3).

       The plain meaning of the Bankruptcy Code’s text is clear and determinative. The

“general language of a [Bankruptcy Code] statutory provision, although broad enough to include

it, will not be held to apply to a matter specifically dealt with in another part of the same

enactment.” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 132 S. Ct. 2065, 2071 (2012)

(internal quotation, citation, and modification omitted). This rule “is particularly true where …

Congress has enacted a comprehensive scheme and has deliberately targeted specific problems

with specific solutions.” Id. (internal quotation and citation omitted); see also In re Keren Ltd.

P’ship, 189 F.3d 86 (2d Cir. 1999). So too here, where Congress has enacted Section 503(b) to

govern administrative expense payments from the bankruptcy estate, the broader business

judgment rule of Section 363(b) should not apply. See In re Lehman Bros. Holdings, Inc., 508

B.R. at 289 (Section 503(b) is the exclusive avenue for payment of administrative expenses).

       In Lehman, the District Court, in citing and following Radlax, held that the specific

provisions governing creditor reimbursement provided for in Section 503(b), with a few specific

exceptions, is the exclusive avenue for the payment of administrative expenses and that the

federal scheme cannot remain comprehensive if interested parties are free to “tweak” the law to

fit their preferences. Id. at 294 (quotation in original). Here, the Plan’s provision for the

payment of the Unretained Professional Fees outside the Court’s purview conflicts with the

statutory standards and procedures for payment of administrative expenses because it authorizes

certain creditors to be paid administrative expenses without the necessity of filing an application

and meeting their evidentiary burden for payment under Section 503(b). Id.




                                                 10
19-12226-scc      Doc 336     Filed 09/19/19 Entered 09/19/19 15:31:47             Main Document
                                           Pg 11 of 12


       Certainly, if Sections 1123 and 1129 of the Bankruptcy Code – at issue in Lehman – are

by law not excepted from this rule, there is no logical reason that Section 363 and the broad

business judgment rule should escape the same treatment. Neither the RSA nor the Plan can

“short circuit the process by effectively deeming an entity to have made a substantial

contribution” without an application and a determination by the Court. Id. at 294.

       In addition, the total amount of fees and expenses at issue are unknown and the signatories

to the RSA have apparently, and inappropriately, arrogated to themselves the exclusive right to

review these undisclosed fees and expenses for reasonableness. In so doing, they seek to usurp

the Court’s authority and independent duty to review and approve the fee requests under the

appropriate statutory standards. See In re Keene Corp., 205 B.R. 690, 695 (Bankr. S.D.N.Y.

1997) (professionals cannot settle fee requests among themselves because it undermines the

duties of the judicial and executive branches to review bankruptcy fees).

       The Court has an independent duty to review fee applications and serves a vitally

important gate-keeping role in (i) enforcing the Bankruptcy Code’s requirements that only

reasonable fees be approved and paid and (ii) maintaining public confidence in the bankruptcy

system itself. In re Temple Ret. Cmty., Inc., 97 B.R. 333, 337 (Bankr. W.D. Tex. 1989); see also

In re Child World, Inc., 185 B.R. 14, 17 (Bankr. S.D.N.Y. 1995) (“the judiciary should retain

control of fees, given the sensitivities they generate and the need to promote public confidence in

the system.”). Lastly, other parties in interest, including the United States Trustee, have the right

under the Bankruptcy Code to review and object to fee applications. McGuirl v. White, 86 F.3d

1232, 1246 (D.C. Cir. 1996) (“many parties including the United States Trustee and creditors, as

well as the bankruptcy court itself, have the right to object to fee applications.”); 28 U.S.C.

§ 586(a)(3)(A).




                                                 11
19-12226-scc     Doc 336       Filed 09/19/19 Entered 09/19/19 15:31:47          Main Document
                                            Pg 12 of 12


       Accordingly, these professional fees and expenses cannot be approved unless and until

those creditors seeking reimbursement for the costs and expenses of their respective unretained

professionals file application(s) with the Court and demonstrate to the Court’s satisfaction that

each such creditor made a “substantial contribution” in the case pursuant to Section

503(b)(3)(D). See generally, Lehman. To the degree that a “substantial contribution” is proven,

then the standards as set forth in Section 330 of the Bankruptcy Code apply in determining the

extent the fees and expenses of a professional are reimbursable under Section 503(b)(4). See,

e.g., In re Wind N’ Wave, 509 F.3d 938, 944 (9th Cir. 2007); In re Celotex Corp., 227 F.3d

1336, 1341 (11th Cir. 2000).

       WHEREFORE, the United States Trustee respectfully requests that the Court deny the

approval of the Disclosure Statement and grant such other and further relief as the Court deems

appropriate.

Dated: New York, New York
       September 19, 2019
                                                     Respectfully submitted,

                                                     WILLIAM K. HARRINGTON
                                                     UNITED STATES TRUSTEE

                                              By:    /s/ Brian Masumoto
                                                     Brian Masumoto
                                                     Andrew Velez-Rivera
                                                     Trial Attorneys
                                                     201 Varick Street, Suite 1006
                                                     New York, New York 10014
                                                     Tel. No. (212) 510-0500
                                                     Fax No. (212) 668-2255




                                                12
